Land, J.
This case has been submitted on a motion to dismiss the appeal, on the ground that the sureties of the defendants have not been made parties to the appeal.
The suit was commenced by attachment, and the defendants appeared and released the property seized by the Sheriff under the writ, by giving bond and security in pursuance of law. They afterwards took a rule on the plaintiffs to show cause why the attachment should not be dissolved; the rule was made absolute, and the plaintiffs appealed from the interlocutory decree dissolving the attachment, without making the sureties parties to the appeal thus taken. The only question presented for our decision, on the motion to dismiss, is whether the sureties of the defendants are parties to the suit, and as such have an interest in maintaining the judgment appealed from by the plaintiffs.
The sureties have an interest in maintaining the judgment appealed from, for the effect of the decree is to discharge their liability on the bond given for the release of the property attached, but they are not’ parties to the suit in which the judgment was rendered ; they are not made parties by the pleadings ; nor is there aDy law which makes them parties to the suit in the absence of pleadings.
The general rule which requires that all parties interested in maintaining the judgment appealed from must be made appellees to the appeal, is limited in its operation to the parties to the suit, and does not extend to third persons interested in the judgment as rendered.
The law provides that third persons who were not parties to the cause in which a judgment has been rendered, may appeal from the same, when they allege that they have been aggrieved by the judgment, but the law does not require an appellant to make third persons who were not parties to the cause, appellees to his appeal, although such third person may have an interest in maintaining the judgment and may be aggrieved by its reversal.
It is, therefore, ordered, adjudged and decreed, that the motion to dismiss the appeal be overruled.